Citation Nr: 1113124	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-33 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Service connection for venous varicosities of the left leg.

2.  Entitlement to service connection for inguinal hernia repair.  

3.  Entitlement to an increased initial rating in excess of 10 percent for residuals of gallbladder removal with scars.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 2001 to February 2002, and from March 2004 to June 2005, and performed periods of active duty for training in the Army and Air Force National Guards.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the claims currently on appeal.  

In November 2010, the Veteran testified at a hearing at the RO, before the undersigned Acting Veterans Law Judge, in Nashville, Tennessee.  A transcript has been procured and incorporated into the record.  
 
The issue of service connection for inguinal hernia repair is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Varicose veins of the left leg were noted on the Veteran's March 2004 service entrance medical examination report.  

2.  The Veteran's venous varicosities of the left leg were permanently worsened during active service.

3.  During the entire initial rating period under appeal, the Veteran's residuals of gallbladder removal with scars have been manifested by severe symptomatology, to include chronic diarrhea with associated weight loss.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's venous varicosities of the left leg were aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).

2.  The criteria for an initial rating of 30 percent, but no greater than 30 percent, for residuals of gallbladder removal with scars have been met for the entire initial rating period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7318 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because this decision constitutes a full grant of service connection for venous varicosities of the left leg, there is no reason to discuss how VA has satisfied the VCAA regarding that issue.  Regarding the initial rating for residuals of gallbladder removal with scars, in this decision, the Board is granting a 30 percent initial rating, the highest rating VA may assign under Diagnostic Code 7318.  38 C.F.R. § 4.114.  In addition, at the November 2010 Board personal hearing, the Veteran testified that, were the Board to grant the 30 percent rating assigned by this decision, he would be satisfied with the result.  As no higher rating is possible under the relevant diagnostic code and the Veteran testified that he would be satisfied with the rating assigned by this decision, there is no reason to discuss how VA has satisfied the VCAA regarding the Veteran's initial rating claim, as there remains no aspect of the claim on appeal.  

Service Connection Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as "noted." 
38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Venous Varicosities of the Left Leg

The Veteran essentially contends that his venous varicosities of the left leg were aggravated by service.  Having considered all the evidence of record, lay and medical, in light of the regulations noted above and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for venous varicosities of the left leg.

In a March 2004 service entrance medical examination report, the service examiner reported that the Veteran's vascular system was abnormal, due to a large asymptomatic varicosity of the left lower extremity, extending from the inner thigh to the medial malleolus.  

The record contains evidence suggesting that the Veteran's venous varicosities of the left leg were aggravated during service.  At the November 2010 Board personal hearing, the Veteran testified that, upon entry into service in 2004, he did not experience any pain due to his left leg varicosities.  He stated that, during service, he was required to march while wearing heavy backpacks.  He recalled that, as a result of this marching, he experienced pain due to his left leg varicosities.

The Board finds that the service treatment and personnel records also reflect painful varicosities during service.  Specifically, in a July 2004 service treatment record, the Veteran sought treatment for pain in his left leg.  He reported having asymptomatic varicose veins for years.  He stated that he had not experienced pain due to this disorder prior to performing recent in-service duties, such as marching and running.  A physical profile, written the same day in July 2004, indicates that the Veteran was restricted from running or marching with backpacks due to his left leg varicose veins.  In an additional July 2004 service personnel record, the author wrote that the Veteran was not deployable due to his varicose vein disorder.  

In a September 2004 letter, written during the Veteran's service, a private examiner indicated that the Veteran had a history of mild varicose veins of the left leg.  He reported that, currently, the varicose veins caused significant pain that interfered with the Veteran's in-service duties.  In an October 2004 letter, a private examiner wrote that he had treated the Veteran in July 2003 and, at that time, the Veteran did not have venous varicosities.  He opined that the Veteran currently had venous varicosities which had been aggravated due to activity.  A December 2004 service personnel record indicates that the Veteran underwent a surgical procedure to correct the left leg varicose veins, thereby allowing for his deployment.  

Having reviewed the post-discharge evidence of record, the Board finds that the Veteran's varicose veins of the left leg were aggravated due to service.  Post-discharge treatment records indicate diagnosis and treatment for left leg varicose veins.  In an April 2008 VA medical examination report, the examiner noted that the Veteran had varicose veins of the left leg.  He indicated that the Veteran experienced occasional pain due to this disorder.  

In a December 2009 VA medical examination report, a VA examiner reported reviewing the file and interviewing the Veteran.  Upon physical examination, the VA examiner noted tortuous veins of the left lower extremity.  The VA examiner indicated that the Veteran currently did not experience pain due to his varicose veins.  However, having reviewed the service treatment records, the examiner noted that the Veteran had asymptomatic varicosities that became painful during service.  The examiner opined that the Veteran's service aggravated the Veteran's varicose vein disorder.  

The conclusions of a physician are medical conclusions that the Board cannot ignore or disregard.  See Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board notes that the December 2009 VA medical examiner found that the Veteran's varicose vein disorder currently was asymptomatic, but also opined that the disorder was aggravated by service.  Despite this seeming contradiction, as the December 2009 VA examination report was written after a review of the claims file, an interview with the Veteran, and a physical examination, and contains conclusions referring to evidence of record, the Board finds it to have probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail of their analysis and the physician's access to a veteran's medical records).  Also, the Board further notes that the Veteran's varicose veins have been productive of painful symptomatology, as noted in the April 2008 VA medical examination report.    

Although the evidence does not show that the Veteran's varicose vein disorder currently is symptomatic, the December 2009 VA examiner opined that the varicose vein disorder was aggravated by service.  Therefore, the Board finds that the evidence regarding in-service aggravation is in equipoise and will resolve all reasonable doubt in the Veteran's favor.   Thus, the Board finds that the criteria for service connection for venous varicosities of the left leg have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Initial Rating for Residuals of Gallbladder Removal with Scars

The Veteran essentially contends that the symptomatology caused by his gallbladder removal has resulted in severe symptomatology, including chronic diarrhea and weight loss.  Having reviewed the evidence of record, the Board that the Veteran's current symptomatology for the entire initial rating period more nearly approximates that required for the maximum 30 percent rating.  

Residuals of gall bladder removal are rated under the criteria of Diagnostic Code 7318.  Under Diagnostic Code 7318, a noncompensable rating is warranted where the condition is nonsymptomatic; a 10 percent rating is warranted where there are mild symptoms; and, a 30 percent rating is warranted for severe symptoms.  38 C.F.R. § 4.114.

In this case, the evidence in the record is in equipoise as to whether the Veteran developed chronic diarrhea due to his gallbladder surgery.  In October 2006, the Veteran reported taking medicine to control the diarrhea related to his gallbladder surgery.  In a November 2007 VA treatment record, the Veteran reported being able to eat one meal per day due to abdominal pain and diarrhea.  The examiner noted that the Veteran had lost 70 pounds and was attempting to regain weight.  At the November 2010 Board personal hearing, the Veteran testified that, were he not to take his diarrhea medication, he would have constant diarrhea.  He indicated that he currently had to wear adult diapers due to his gallbladder disorder.  He stated that his stomach had shrunk due to the disorder, making it impossible to process most foods.  

The Board notes that, as the Veteran has not sought treatment for this disorder other than to follow his course of medication, the record of evidence regarding this disease is very sparse; however, having reviewed the medical and lay evidence available in the claims file and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's gallbladder disorder has been productive of chronic diarrhea with associated weight loss.  As this symptomatology can best be described as severe, the Board finds that the Veteran's current symptoms more nearly approximate the criteria required for a 30 percent rating under Diagnostic Code 7318.  38 C.F.R. § 4.114.  

As stated above, at the November 2010 Board personal hearing, the Veteran stated that a 30 percent separate rating for residuals of his gallbladder removal would completely satisfy his claim on appeal.  Therefore, this Board decision is a full grant of the benefits sought on appeal as to this issue, and the Board need not discuss the possibility of a higher rating or extraschedular consideration.


ORDER

Service connection for venous varicosities of the left leg is granted.  

For the entire initial rating period under appeal, an initial rating of 30 percent, but no greater than 30 percent, for residuals of gallbladder removal with scars is granted.  


REMAND

The Board finds that additional development is required before the issue of service connection for an inguinal hernia is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  Specifically, at the November 2010 Board personal hearing, the Veteran testified that, during active duty for training in 1991, he physically injured himself while carrying a tent, causing an inguinal hernia.  He stated that he had his first hernia repair surgery in 1991at Fort Campbell, Kentucky.  He stated that he underwent multiple hernia surgeries thereafter.  

The Board notes that the current evidence of record is not entirely consistent with the Veteran's account.  Specifically, in an October 1978 service enlistment examination report, an examiner noted that the Veteran's abdomen and viscera were abnormal, as the Veteran had undergone a bilateral inguinal hernia repair.  Therefore, the evidence indicates that the Veteran underwent a hernia repair prior to service.  However, the Veteran has presented testimony indicating either an injury causing a separate hernia or aggravation of the previous hernia during active duty for training at Fort Campbell, Kentucky, in 1991.  The evidence suggests that the Veteran served in the Army National Guard from February 1991 to April 2000.

The record does not contain any service treatment records from the Army National Guard regarding the Veteran's dates of active duty for training.  Also, the record does not contain any treatment records for the Veteran's period of service in the 1990s, to include any treatment records from Fort Campbell, Kentucky.  In order to assist the Veteran with his claim, the Board finds that these records should be procured and associated with the claims file.  See 38 U.S.C.A. § 5103A(b)(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

During the pendency of this appeal, VA has not provided the Veteran with a VA examination to determine the nature and etiology of any disability related to the Veteran's inguinal hernia repair.  The Board notes that VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance holding that VA must provide a medical examination when there is: 
(1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that the Veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

The records indicate that the Veteran had a bilateral hernia repair performed prior to service; however, the Veteran has stated that he experienced an aggravation of this preexisting disorder during active duty for training, requiring surgery.  The Veteran indicated that he underwent many hernia repairs during service, resulting in symptoms such as urinary incontinence and erectile dysfunction.  Although records indicate that the Veteran served in the Army National Guard during the 1990s, the claims file does not contain any records dating to this period of service.  Considering that the Veteran has submitted lay evidence indicating disorders related to an in-service hernia repair, a VA examination with a nexus opinion is necessary.

Accordingly, the issue of service connection for inguinal hernia repair is REMANDED for the following action:

1.  The AMC/RO should attempt to procure information from the Army and Air Force National Guards regarding the dates of the Veteran's Active Duty for Training and Inactive Duty for Training.

2.  The AMC/RO should request for complete copies of the Veteran's outstanding service treatment records.  The AMC/RO should make said request to the National Personnel Records Center (NPRC) and, if necessary, all other appropriate alternative sources, including from the Army National Guard and the medical facility at Fort Campbell, Kentucky.  If no further records can be obtained after this search, VA's efforts and any resolution determined must be fully documented for the record, and the Veteran should be notified in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(e).

3.  The AMC/RO should request that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who provided treatment for his inguinal hernia.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran. 

4.  The Veteran should be scheduled for a VA examination for the purpose of determining the diagnosis, likely time of onset, and etiology of any chronic residuals of hernia repair.  The VA examiner should be provided with the relevant medical evidence from the claims file, to include the October 1978 service enlistment examination report, which states that the Veteran had undergone a bilateral inguinal hernia repair prior to entry into service.  After an interview of the Veteran regarding his medical history, a medical examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner then should address the following questions:

a.  Does the Veteran have a current disability residual to any inguinal hernia repair?

b.  If the answer to question "a" is yes, is it at least as likely as not that this disability begin during service or is related to service?  Please discuss both the preexisting hernia repair and report of hernia repair in service.
   
c.  Is it at least as likely as not that any preexisting disability related to inguinal hernia repair underwent a permanent worsening in severity during service?

d.  If it is your opinion that there was permanent worsening in service, was the permanent increase in severity clearly and unmistakably beyond what is medically considered to be its natural course or progression?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e. without resorting to speculation, the reasons why an opinion would be speculative should be so stated.

5.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.
 
The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


